DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both the Controller and System for Generating Electric Field Of Low Frequency.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-9 and 11-20 are objected to because of the following informalities:  
Claims 8-9 and 11-20 recite method claims which improperly depend on a device.  
Claims 9 and 11, which both depend from claim 8 are substantial duplicates of each other.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites the same elements as claimed in claim 11 from which it depends.  Claim 11 and 17 are both method claims and while the wording is not exactly the same, there are no additional method steps in claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US 2009/0044544).
In reference to claim 1 Kim discloses in Figure 2-3 a device for generating an alternating electric field of low frequency, wherein the device for generating an alternating electric field of low frequency comprises: an input control module (11, 12, 13, 14a, 14b, 14c, 19), a transformer (TR1), an output control module (15a) and an electric discharge module (7), an input end of the input control module is configured to be coupled with an external AC power supply (AC100V), the input control module is coupled with a primary side winding of the transformer, one end of a secondary side winding of the transformer is coupled with the output control module, the output control module is coupled with the electric discharge module (through transformer 17 and cable 4), and the other end of the secondary side winding of the transformer is coupled with ground potential (through transformer 17): the input control module is configured to acquire an alternating signal input from the external AC power supply, generate a first low frequency signal according to the alternating signal and the type of preserved biomass (see paragraph [0054]), and output the first low frequency signal to the primary side winding of the transformer (TR1): the output control module (15a) is configured to acquire a second low frequency signal output from the secondary side winding of the transformer (TR1), and adjust a current value of the second low frequency signal according to the type of the preserved biomass so as to output the adjusted second low frequency signal to the electric discharge module (7; see paragraph [0054]): and the electric discharge module (7) is configured to generate an alternating electric field of low frequency according to the received second low frequency signal. The same applies to claim 8 which seeks to disclose a method related to the device of claim 1.
In reference to claim 1 Kim discloses in Figure 3 a system (100) for generating an alternating electric field of low frequency, wherein the system for generating an alternating electric field of low frequency comprises a controller (90) and the device (40; which is seen to include the device described in Figure 2) for generating an alternating electric field of low frequency according to claim 1 (as described above), and the controller (90) is coupled with the device for generating an alternating electric field of low frequency.

Allowable Subject Matter
Claims 2-7, 9, 11-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchikawa et al. discloses an electric field forming apparatus for a fryer.  Ito discloses a method of treating a food object in an electrostatic field.  Hata discloses a food preserving system in which the power supply is applied to the food.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/             Primary Examiner, Art Unit 2849